--------------------------------------------------------------------------------

Exhibit 10.19

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (the "Amendment") is made and entered
into effective as of February 1, 2015 (the "Effective Date"), by and between
Revett Silver Company, a Montana corporation (hereinafter referred to as the
"Corporation") and Monique Hayes (hereinafter referrred to !bye, as "Employee").

RECITALS:

A.     WHEREAS, the Corporation and Employee are parties to that certain
employment agreement dated December 1, 2010 (the "Employment Agreement"); and

B.     WHEREAS, the Corporation and Employee desire to modify certain provisions
of the Employment Agreement in an effort to ensure the Corporation's continued
operations and enable it to take advantage of any offer the Corporation might
receive to sell all or substantially all of its assets or merge or consolidate
(or facilitate its parent corporation, Revett Minerals Inc., in merging or
consolidating) with or into another business entity; and

C.     WHEREAS the Corporation and Employee each reasonably believe such
modifications are reasonable and necessary, and unless consented to and approved
as provided in this Amendment, could impede or impair the Corporation's ability
to operate and thereby deprive the Employee of some or all of the economic
benefits of the Agreement.

AGREEMENT:

NOW THEREFORE, in consideration of the respective covenants and agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Corporation and Employee
covenant and agree as follows:

1.

Amendments to Employment Agreement.

1.1     Section Three - Compensation. The first sentence of Section Three of the
Agreement is deleted and amended to read in its entirety as follows:

"The Corporation shall pay Employee, and Employee shall accept from the
Corporation, compensation at the rate of $88,000 per year, prorated and payable
monthly or on such other basis as the Corporation and Employee may hereafter
agree in writing."

1.2     Section Three - Compensation. The last two sentences of Section Three of
the Agreement are deleted and amended to read in their entirety its entirety as
follows:

AMENDMENT TO EMPLOYMENT AGREEMENT- 2

--------------------------------------------------------------------------------

"Employee shall be entitled to vacation periods that are commensurate with the
policies of the Corporation that are applicable to exempt employees; provided,
however, that Employee shall be entitle to a minimum paid vacation of four weeks
in each calendar year during which Employee is employed by the Corporation. If
Employee fails to use all of his or her vacation days in a calendar year, such
unused vacation days shall automatically deemed to have been forfeited by
Employee, and the Corporation shall have no obligation to pay or otherwise
compensate Employee for the same."

1.3     Section Five-Termination. Subsection (1) of Section Five is deleted and
amended to read in its entirety as follows:

"Voluntarily and without cause, subject to Sections Two and Six, upon not less
than five (5) calendar days' prior written notice by the Corporation to the
Employee or by the Employee to the Corporation; or"

1.4     Section Six -Severance Compensation. Subsection 4(b) of Section Six is
deleted and amended to read in its entirety as follows:

"If any of the events described above constituting a Change in Control shall
have occurred and such Change of Control shall have resulted in a termination of
Employee's employment, or if Employee terminates his employment for Good Reason
(as defined in subsection 4(c) of this Section Six), then, in either case, the
Corporation shall pay Employee a severance benefit in an amount equal to
eighteen months of Employee's salary calculated immediately prior to such
termination. Such severance benefit shall be paid in one lump sum within thirty
(30) days of termination or at such other date that the Corporation and Employee
shall agree, it being understood and agreed that, if the Corporation and
Employee agree that such severance benefit shall be paid in installments, the
Corporation shall have no obligation to pay Employee interest on any unpaid
amount. In addition to the severance benefit, the Corporation shall continue to
pay Employee any other employment-related benefits to which Employee is
entitled, as if he or she continued to be an employee of the Corporation, for a
period of one (1) year following termination or until such time (which in no
event shall exceed one year from such termination) as Employee receives
comparable benefits from a new employer. In the event Employee has existing
stock options, they shall be honored in accordance with their terms. The
severance and other benefits afforded Employee by this subsection shall not
apply despite the occurrence of a Change in Control if Employee's employment by
the Corporation is terminated because of Employee's death or Disability (as
defined in subsection 3 of this Section Six) or if Employee's employment is
terminated by the Corporation For Cause (as defined in Section Ten).

1.5     Arbitration. A new section (Section Thirteen) reading in its entirety is
hereby added to the Agreement:

AMENDMENT TO EMPLOYMENT AGREEMENT- 3

--------------------------------------------------------------------------------

"SECTION THIRTEEN- ARBITRATION. Any dispute regarding the interpretation of this
Agreement or the performance by the Corporation or Employee of their respective
obligations shall be submitted to and determined by the decision of a single
arbitrator, being either a retired judge or a retired attorney with a minimum of
ten years of experience in negotiating and documenting employment agreements
such as that contemplated by this Agreement, who shall be selected by mutual
agreement of the Corporation and Employee, and shall be independent of the
parties. The arbitration shall be conducted in Spokane, Washington, in
accordance with the arbitration rules set forth in RCW 7.04A, and the arbitrator
shall reach and render a decision in writing (which shall state the reasons for
his or her decision), which shall be entirely on the basis of the substantive
law governing this Agreement. To the extent practical, decisions of the
arbitrator shall be rendered no more than 30 calendar days following
commencement of proceedings with respect thereto. Any decision made by the
arbitrator (either prior to or after the expiration of such 30 calendar day
period) shall be final, binding and conclusive on the parties to this Agreement,
and each party to the arbitration shall be entitled to enforce such decision to
the fullest extent permitted by law and entered in any court of competent
jurisdiction.

The fees and expenses of the arbitrator and the reasonable fees and expenses of
legal counsel and consultants of the parties shall be paid by the Corporation.

This Amendment may be executed in one or more counterparts, all of which shall
constitute a single agreement.

DATED as of the 30 day if January 2015, but effective as of the Effective Date.

 THE CORPORATION:

[form10kx89x1.jpg]


AMENDMENT TO EMPLOYMENT AGREEMENT- 4

--------------------------------------------------------------------------------